Appeal from order denying motion to have court pass upon findings dismissed. Judgment and order amending judgment reversed, without costs, and new trial granted. Held, the judgment appealed from has been entered on a verdict directed by the court on motion of both parties, without request by either party to submit any question of fact to the jury. The facts are too indefinite and incomplete to present a question of law for the decision of this court, and in the interests of justice the judgment should be reversed and a new trial granted. All concur.